DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings for Figure 2 and Figure 3 are not of sufficient quality to permit examination.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed element “a sleeve” in third to last line of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5-10, 12, and 14 objected to because of the following informalities: 
Regarding claims 1-3, 5-10, 12, and 14, the claims are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “and spacer” in last line thereof.  There is insufficient antecedent basis for this limitation in the claim.   
Claim 14 in third to last line recites the limitation “a sleeve”.  However, upon diligent search of entire disclosure, “sleeve” is not shown in any drawing nor described sufficiently in specification of instant disclosure as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage dated at archive.org on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”). 
 
Regarding claim 1, Stainless Fasteners discloses a clamp 10 (Figure 468 in page 1, beam clamp) configured to fasten to a ceiling grid rail (page 1, “service” section, describes of connecting to steel beams, equivalent to grid rail), said clamp (beam clamp) comprising a first jaw plate 22 (see annotated figure A below) having a first main body portion 28 (see annotated figure A below) and first upper inwardly extending leg 90 (see annotated figure A below) and a first inwardly extending lower leg 24 (see annotated figure A below), each extending from opposing ends of said first main body portion 28 (see annotated figure A below); a second jaw plate 30 (see annotated figure A below) having a second main body portion 38 (see annotated figure A below) and a second upper inwardly extending leg 80 (see annotated figure A below) and a second inwardly extending lower leg 32 (see annotated figure A below), each extending from opposing ends of said second main body portion 38 (see annotated figure A below) and wherein said second inwardly extending lower leg 32 includes a lower fastener mechanism 60 (see annotated figure A below); and a fastener mechanism (see annotated figure A below) configured to secure said first jaw plate, said second jaw plate together to form said clamp (beam clamp in annotated figure A above).
However, Stainless Fasteners fails to disclose at least one inner jaw plate including an inner jaw plate main body portion 72 and an inner jaw tooth portion 80 extending from an end of said inner jaw plate main body portion 72, and wherein said inner jaw plate main body portion is aligned with and coupled to at least one of said first main body portion 28 or second main body portion 38 and wherein said inner jaw tooth portion 80 is aligned with at least one of said first upper inwardly extending leg 90 or said second upper inwardly extending leg; the fastener mechanism configured to secure said first jaw plate, said second jaw plate and said at least one inner jaw plate together to form said clamp.
However, Unistrut Atkore teaches at least one inner jaw plate (see annotated figure B below) including an inner jaw plate main body portion 72 (see annotated figure B below) and an inner jaw tooth portion 80 (see annotated figure B below) extending from an end of said inner jaw plate main body portion 72 (see annotated figure B below), and wherein said inner jaw plate main body portion is aligned with and coupled to at least one of said first main body portion 28 or second main body portion 38 (see annotated figure B below, inner jaw plate main body portion is aligned with (being vertically parallel) and coupled to first main body portion by means of the U-bolt fastener) and wherein said inner jaw tooth portion 80 (see annotated figure B below) is aligned with at least one of said first upper inwardly extending leg 90 or said second upper inwardly extending leg (see annotated figure B below, horizontally aligned)
Meanwhile, Stainless Fasteners, Unistrut Atkore and Park, combined together, teach the fastener mechanism configured to secure said first jaw plate, said second jaw plate and said at least one inner jaw plate together to form said clamp  (Stainless Fastener: fastener mechanism of Annotated figure A can be configured to secure also the inner jaw plate of annotated figure B of Unistrut Atkore when rotated around the inner jaw plate, so that the inner jaw main body portion is then directly contacting and aligned with the first main body portion, in view of Park which teaches of having a lower jaw plate tooth portion (43) having adjustable clamping height capability  to securely clamp onto an I-beam (20/21) alongside the upper jaw plate (51) thereby allowing for accommodating different thickness variations of base flange 21 of beam.  Furthermore, by modifying Unistrut Atkore, to have the resulting gap between the first upper extending leg and inner jaw tooth portion also being adjustable (by adjusting or changing positioning of the inner jaw tooth portion before tightening the U-bolt fastener, the same adjustability for accommodating different thicknesses of base flange 21 of beam similar to that of Park can be achieved in view of combined teachings from Unistrut Atkore and Stainless Fasteners). 
Annotated Figure A taken from Stainless Fasteners  

    PNG
    media_image1.png
    642
    1309
    media_image1.png
    Greyscale

Annotated Figure B taken from Unistrut Atkore

    PNG
    media_image2.png
    746
    1113
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Stainless Fasteners and Unistrut Atkore and Park based on the following rationales: (a) because Stainless Fasteners has first and second extending upper legs which are fixed in size, and cannot be adjustable in clamping gap height to accommodate different thickness variations of grid rail, thereby motivating one having ordinary skill in the art to look for alternative clamping structure of beam clamp for adoption; (b) although the general principle of operation regarding adjustability of clamping gap taught by Park by adopting of the adjustable height lower jaw plate tooth portion is beneficial, nevertheless, the overall clamping structures as shown in Fig. 4 of Park appears very complicated, thereby motivating one having ordinary skill in the art to seek out alternative simpler solution to achieve same adjustable clamping height capability onto grid rail; (b) as a result, modification of Unistrut Atkore combined with teachings of Stainless Fasteners would achieve a  beam clamp to fasten to ceiling grid rail, having a set of first and second (outer) jaw plates arranged alongside with a set of inner jaw plates, based on duplication and rearrangement of parts, including rotating of the inner jaw plate of Unistrut Atkore, and placing the first and second inner jaw plates in mirror image configuration, so that the combined beam clamp is able to achieve adjustable clamping height capability to securely clamp onto grid rail thereby allowing for accommodating different thickness variations, while being of much simpler overall structure than that of Park.  In other words, because the inner jaw plate of Unistrut Atkore can move up and down with respect to the outer jaw plate prior to be fastened and fixed, thus clamping gap can be adjustable.  

Regarding claim 2, Stainless Fasteners discloses wherein said first inwardly extending lower leg 24 defines a hole 64 aligned with said lower fastener mechanism 60 (see annotated figure A above, by virtue of lower fastener mechanism being shown to fasten the lower legs, a hole in first extending lower leg is thereby implied to be present).  

Regarding claim 3, Stainless Fasteners discloses wherein said lower fastener mechanism 60 is a nut secured to said second inwardly extending lower leg (see annotated figure A above). 

Regarding claim 9, Stainless Fasteners fails to disclose further including a second inner jaw plate 70, and wherein said inner jaw plates are assembled in a mirrored arrangement of each other, with the upper and lower legs facing each other.
However, modification of Unistrut Atkore and Stainless Fasteners combined teaches further including a second inner jaw plate 70, and wherein said inner jaw plates are assembled in a mirrored arrangement of each other, with the upper and lower legs facing each other (referring to Unistrut Atkore, the inner jaw plate in annotated figure can be duplicated to be in mirror arrangement of each other taken in view of the first and second jaw plate structures of Stainless Fasteners). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Stainless Fasteners and Unistrut Atkore based on the same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity. Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Unistrut Atkore in the manner claimed in claim 9 because mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Thus, referring to Unistrut Atkore, it would be obvious to duplicate the inner jaw plate in annotated figure B to be in mirror arrangement of each other taken in view of the first and second jaw plate structures of Stainless Fasteners.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage archive.org dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”), as applied to claim 3 above, and further in view of JHP Fasteners, weld fasteners including weld nut product webpage web archive dated on 08/06/2020, hereinafter referred to as “JHP Fasteners”). 

Regarding claim 4, Stainless Fasteners fails to disclose wherein said nut is welded to said second inwardly extending lower leg.  However, Stainless Fasteners and JHP Fasteners combined teach wherein said nut is welded to said second inwardly extending lower leg (Stainless fastener: nut and second extending lower leg, annotated figure A above; JHP Fasteners: resistance welded fasteners including weld nuts shown in photo in page 1 and description in page 3). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine JHP Fasteners with Stainless Fasteners and Unistrut Atkore and Park, based on the rationale that JHP Fasteners offer advantages as recited in lines 1-5, including resistance welded fasteners are materially binding and can potentially eliminate the need for laborious welding operations. Weld fasteners are a good solution for creating a super-strong and permanent connection between steel and the fastener.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage web archive.org dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR101876317B1, hereinafter referred to as “Park”), as applied to claim 1 above, and further in view of Yasushi (JP 2019127985A, hereinafter referred to as “Yasushi”). 

Regarding claim 5, Stainless Fasteners discloses wherein said fastener mechanism (see annotated figure A above) includes a bolt 42 (see annotated figure A above), a nut 48 (see annotated figure A above) and wherein said bolt 42 passes through a first hole 26 on said first jaw plate 22 and a second hole 34 on said second jaw plate 30 (see annotated figure A above).  
However, Stainless Fasteners fails to disclose a spring for said fastener mechanism. 
However, Yasushi teaches a spring for said fastener mechanism (Figs 1 and 2, a coil spring 23 as part of the fastener mechanism of pressure nut 22 and tightening screw 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Yasushi with Stainless Fasteners and Unistrut Atkore and Park, based on the rationale of the advantage offered by coil spring as describes in english translation copy page 3, lines 7-11 of Yasushi, for giving the initial clamping force which is relatively small and having a longer stroke, and thus allowing for visually confirming the clamping process before final fastening.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage archive.org dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”), and further in view of JHP Fasteners, weld fasteners webpage archive.org dated on 08/06/2020, hereinafter referred to as “JHP Fasteners”), as applied to claim 4 above, and further in view of  Unistrut P1796S frame fitting product webpage dated 09/12/2008, hereinafter referred to as “P1796S”). 

Regarding claim 6, Stainless Fasteners discloses wherein said first hole 26 is located on the first main body portion 28, and said second hole 34 is located on said second main body portion 38 (annotated figure A above, by virtue of having a fastener mechanism shown to fasten first and second main body portions, holes located on both first and second main body portions are thereby implied to be present). 
However, Stainless Fasteners fails to disclose wherein at least one of said first and second holes is square. 
However, P1796S teaches wherein at least one of said first and second holes is square (page 1 figure shows a jaw plate / fitting having a square hole in main body portion thereof). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine P1796S with Stainless Fasteners and Unistrut Atkore and Park and JHP Fasteners, based on the rationale that Stainless Fasteners and Unistrut Atkore fail to provide sufficient disclosure regarding shapes of holes for fittings/plates of beam clamps, and thus the teaching of shape for hole for fitting in P1796S is reasoned to adopt.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage archive.org dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”), and further in view of Yasushi (JP 2019127985A, hereinafter referred to as “Yasushi”), as applied to claim 5 above, and further in view of Anvil pipe hanger and support catalog, revision date 02/18/2016, hereinafter referred to as “Anvil catalog”). 

Regarding claim 7, Stainless Fastener fails to disclose wherein said fastener mechanism 40 further includes a spacer 52, configured to prevent the first jaw plate 22 and second jaw plate 30 from deforming the grid rail.  
However, Anvil catalog and Stainless Fastener combined teach wherein said fastener mechanism 40 further includes a spacer 52, configured to prevent the first jaw plate 22 and second jaw plate 30 from deforming the grid rail (annotated figure A above,  and Anvil catalog in page 69, for heavy duty beam clamp description, under “Components: Two half-clamps, pipe spacer and bolt with nut assembled.”, see also figure in page 69 showing a spacer). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Anvil catalog with Stainless Fasteners and Unistrut Atkore and Park and Yasushi, based on the rationale that Stainless Fasteners and other cited prior art fail to provide sufficiently detailed information regarding the component details for the beam clamp, and thus one having ordinary skill in the art would be reasoned to find commercial product literature such as Anvil catalog to arrive at the spacer. 

Regarding claim 8, Stainless Fasteners fails to disclose wherein the spacer 52 is located around the bolt 42, and the spring 50 is located around the spacer 52.

However, Anvil catalog and Yasushi combined teach wherein the spacer 52 is located around the bolt 42 (Anvil catalog page 69, figure showing a spacer around a bolt), and the spring 50 is located around the spacer 52 (Yasushi Figs 3 and 4, a coil spring 23 around the screw bolt 14). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Anvil catalog and Yasushi with Stainless Fasteners and other cited prior art above, based on the same rationales as previously discussed above for claims 5 and 7, respectively, thereby omitted herein for brevity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage archive.org dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage archive.org dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”), as applied to claim 9 above, and further in view of  Unistrut P1796S frame fitting product webpage dated 09/12/2008, hereinafter referred to as “P1796S” and further in view of Globe pipe hanger beam clamp series 675,  web archived dated 10/03/2017, (hereinafter referred to as “Globe”). 

Regarding claim 10, Stainless Fasteners fails to disclose wherein said at least one jaw plate 70 includes a rectangular hole and said second inner jaw plate 70 includes a round hole. 
However, P1796S and Globe combined teach wherein said at least one jaw plate 70 includes a rectangular hole (P1796S: jaw plate / fitting has a square hole in main body portion thereof in figure in page 1) and said second inner jaw plate 70 includes a round hole (Globe: see annotated figure C below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Stainless Fasteners and Globe based on the rationale that Globe shows 3-dimensional structural details/configuration of the beam clamp under perspective view, which is not shown by front view only figure of Stainless Fasteners. In addition, the rationale to combine P1796S is same as discussed for claim 6 above, thereby omitted herein for brevity. 
Annotated Figure C from Globe
    PNG
    media_image3.png
    636
    668
    media_image3.png
    Greyscale

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage archive.org dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage archive.org dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”), as applied to claim 9 above, and further in view of B-Line Systems B314-ZN zinc-plated right angle beam clamp sold on amazon dated July 26, 2014, (hereinafter referred to as “B-Line”). 

Regarding claim 11, Stainless Fasteners fails to disclose wherein said jaw plates include a protective coating.  
However, B-Line teaches wherein said jaw plates include a protective coating (page 1 describes zinc-plated right angle beam clamp). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Stainless Fasteners and B-Line based on the common knowledge benefit of corrosion protection of zinc over steel, see MPEP 2144(I) for details.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage web archive dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR 101876317 B1, hereinafter referred to as “Park”), as applied to claim 9 above, and further in view of  Globe pipe hanger beam clamp series 675,  web archived dated 10/03/2017, (hereinafter referred to as “Globe”). 


Regarding claim 12, Stainless Fasteners fails to disclose the clamp having a lateral axis and a perpendicular longitudinal axis, wherein the longitudinal length of said first and second jaw plates is at least three times the lateral length of each of the first and second upper inwardly extending legs 80, 90, and wherein said fastener mechanism has an fastener axis aligned laterally.

However, Globe teaches the clamp having a lateral axis and a perpendicular longitudinal axis, wherein the longitudinal length of said first and second jaw plates is at least three times the lateral length of each of the first and second upper inwardly extending legs 80, 90, and wherein said fastener mechanism has an fastener axis aligned laterally (see annotated figure D below, it appears that longitudinal length of said first and second jaw plates could be at least three times the lateral length of each of the first and second upper inwardly extending legs).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Stainless Fasteners and Globe based on the same rationale as previously discussed for claim 10 above, thereby omitted herein for brevity, and modify Globe in consideration of the following rationale: it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size/length of first and second jaw plates, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).




Annotated figure D from Globe pipe hanger beam clamp

    PNG
    media_image4.png
    662
    908
    media_image4.png
    Greyscale

Regarding claim 13, Stainless Fasteners discloses the clamp further including a hanger bolt having a hanger bolt axis and wherein said hanger bolt is coupled to said lower fastener mechanism and wherein the hanger bolt axis is perpendicular to both said lateral axis and said longitudinal axis (see annotated figure A above, hanger bolt / hanger rod can be attached to lower fastener mechanism of beam hanger, as described in page 1). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stainless Fasteners stainless steel beam clamp for hanger rod item # 468 product webpage web archive dated on 01/29/2018, (hereinafter referred to as “Stainless Fasteners”) in view of Unistrut Atkore P2784 purlin beam clamp product webpage web archive dated on 08/08/2020, (hereinafter referred to as “Unistrut Atkore”), and in further view of Park (KR101876317B1, hereinafter referred to as “Park”), and further in view of Armstrong ceiling suspension cross-tee sold on amazon dated May 21, 2019, (hereinafter referred to as “Armstrong”). 
Regarding claim 14, Stainless Fasteners discloses a clamp 10 (see annotated figure A above, beam clamp) configured to fasten to a ceiling grid rail (page 1, under “service” section, describes to be connecting to steel beams, similar to that of grid rail), said clamp comprising a first jaw plate 22 having a first main body portion 28 and first upper inwardly extending leg 90 and a first inwardly extending lower leg 24 (see annotated figure A above), each extending from opposing ends of said first main body portion 28; a second jaw plate 30 having a second main body portion 38 and a second upper inwardly extending leg 80 and a second inwardly extending lower leg 32 (see annotated figure A above), each extending from opposing ends of said second main body portion 38 and wherein said second inwardly extending lower leg 32 includes a lower fastener mechanism 60 (see annotated figure A above) and wherein said second inwardly extending lower leg 32 is longer and extends closer proximate to said first jaw plate 22 than said second upper inwardly extending leg 80 (see annotated figure A above) and a fastener mechanism including at least one bolt, a nut, (see annotated figure A above)  and wherein said bolt passes through both of said first and second jaw plates (see annotated figure A above). 
However, Stainless Fasteners fails to disclose  the ceiling grid rail having a lower decorative member with a first side and a second side….. a first inner jaw plate arranged proximate to said first jaw plate 22 and a second inner jaw plate arranged proximate to said second jaw plate 30 and wherein each of said first inner jaw plate and said second inner jaw plate include an inner jaw plate main body portion 72, which defines at least one hole, and an inner jaw tooth portion 80 extending from an end of said inner jaw plate main body portion 72, and wherein said inner jaw tooth portion on said first inner jaw plate is aligned with said first upper inwardly extending leg 90 defining a first cavity for receiving a first side of said grid rail, and wherein said inner jaw tooth portion on said second inner jaw plate is aligned with said second upper inwardly extending leg 90 on said second jaw plate 30 to form a second cavity configured to receive the opposing second side of said grid rail; and a fastener mechanism including a spring and a sleeve,  and said spring and spacer are both located between said jaw plates.
However, Armstrong teaches the ceiling grid rail having a lower decorative member with a first side and a second side (page 1). 
However,  Unistrut Atkore teaches a first inner jaw plate arranged proximate to said first jaw plate 22 (see annotated figure B above) and a second inner jaw plate arranged proximate to said second jaw plate 30 (duplication of annotated figure B above) and wherein each of said first inner jaw plate and said second inner jaw plate include an inner jaw plate main body portion 72  (duplication of annotated figure B above), which defines at least one hole (see annotated figure B above), and an inner jaw tooth portion 80 extending from an end of said inner jaw plate main body portion 72 (see annotated figure B above), and wherein said inner jaw tooth portion on said first inner jaw plate is aligned with said first upper inwardly extending leg 90 defining a first cavity for receiving a first side of said grid rail (see annotated figure B above, aligned horizontally define cavity for receiving grid rail), and wherein said inner jaw tooth portion on said second inner jaw plate is aligned with said second upper inwardly extending leg 90 on said second jaw plate 30 to form a second cavity configured to receive the opposing second side of said grid rail (duplication of annotated figure B above); 
Meanwhile, Anvil catalog and Yasushi teach the following: and a fastener mechanism including a spring and a sleeve, and said spring and spacer are both located between said jaw plates (Anvil catalog: page 69, figure showing a spacer located between jaw plates; Yasushi: Figs 1, 3 and 4, a coil spring 23 between jaw plates). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Stainless Fasteners and Armstrong based on the rationale that Armstrong teaches implementation details for commercial ceiling grid rails, which Stainless Fasteners lacks, and to combine Unistrut Atkore to Stainless Fasteners based on same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity, and to combine Anvil catalog and Yasushi based on same rationales as previously discussed for claims 5 and 7, respectively, thereby omitted herein for brevity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Nugnes (US 20050093764A1) discloses a sliding bracket mounting to ceiling T-bar.  Govindasamy (US 20140117186) discloses an universal ceiling mount clip to support ceiling rails. Schmidt (US 5271586) discloses a fixing arrangement for fixing a clamp to a rail. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/
Examiner, Art Unit 3632     

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632